DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/25/2022. 
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “In addition, Applicant's first and second anterior comparators (AA 11 and AB 11) generate first and second anterior comparison signals (VAOUTi and VBOUT1) under the same comparison precondition. The same comparison precondition includes a condition for initializing input terminals, to which the first and second anterior comparison signals are input, to the same voltage level (i.e., a third voltage level). The first and second posterior comparator (AA 12, AB 12) generate first and second posterior comparison signals (VAOUT11 and 19 VBOUT1 1) under different comparison preconditions. One (i.e., a first comparison precondition) of the different comparison preconditions includes a condition for initializing an input terminal, to which the first anterior comparison signal (VAOUTi) is input, to a first voltage level or a condition for adjusting a voltage level of the first reference signal (VREF1) to the first voltage level. The other (i.e., second comparison precondition) of the different comparison preconditions includes a condition for initializing an input terminal, to which the second anterior comparison signal (VBOUT1) is input, to a second voltage level different from the first voltage level or a condition for adjusting a voltage level of the second reference signal (VREF2) to the second voltage level.”
Examiner’s Response: Claim language does not recite “comparison preconditions”. Kim teaches a first anterior comparator suitable for initializing an input terminal of a first pixel signal to a third voltage level and a second anterior comparator suitable for initializing an input terminal of a second pixel signal to the third voltage level (Kim, Figs. 4B and 5, Paragraphs 0139, The initialized node voltage of the input terminal of a pixel signal is the third voltage level.).
	Shimamura teaches a first comparator suitable for initializing an input terminal of a first pixel signal to a third voltage level and a second comparator suitable for initializing an input terminal of a second pixel signal to the third voltage level (Shimamura, Fig. 3B, Times t1-t2, performing auto-zeroing initializes the input terminal of the pixel signal to a third voltage.); a first comparator suitable adjusting a voltage level of a first reference signal to a first voltage level; and a second comparator suitable for adjusting a voltage level of a second reference signal to the second voltage level different from the first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0058).
	These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058). Further, by offsetting inputs to the comparators of Kim, the first and second posterior comparators would be adjusted to different first and second voltage levels.
Applicant argues: “Regarding claims 11 and 16, Shimamura has a configuration in which the reference voltage VREF is provided from the outside, whereas the present invention generates and adjusts the reference signal VREF1 through self-generation of the second comparator (AA12). The self-generation is related to a current generated in the first posterior comparator (AA12) (refer to paragraph [0060]). Shimamura does not use a current generated in the comparator (40).”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not describe what generates the current or how the current is generated. Referring to Figure 4 of Shimamura, the offset distribution circuitry 58 and the portion 60 are interpreted as the comparator. While a voltage REF is input to the offset distribution circuitry 58, the components in the circuitry would also produce/generate a current when in operation. Therefore, Shimamura is seen to disclose self-generating and adjusting a reference signal based on a current generated in the second comparator. In combination with Kim, the limitations “self-generating and adjusting the first reference signal based on a current generated in the first posterior comparator” and “self-generating and adjusting the second reference signal based on a current generated in the second posterior comparator” is seen to be disclosed since Kim teaches the first and second posterior comparators
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kim US 2019/0058483 A1) in view of Shimamura et al. (US 2018/0063457 A1).

Regarding claim 1, Kim teaches an image sensing device (Kim, Fig. 6) comprising: 
a first anterior comparator (Kim, Fig. 5, First comparison block 410 for a first column of pixels.) suitable initializing an input terminal of a first pixel signal to a third voltage level (Kim, Fig. 4B, Paragraphs 0139 and 0148, The initialized node voltage of the input terminal of the pixel signal is the third voltage level) and for generating a first anterior comparison signal (Kim, Fig. 5, Vout1) based on the first pixel signal (Kim, Fig. 5, Vpixel) and a ramp signal (Kim, Fig. 5, Vramp (coarse ramp), Paragraph 0121 and 0139); 
a first posterior comparator (Kim, Fig. 5, second comparison block 420 for the first column of pixels.) suitable for generating a first posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the first anterior comparison signal (Kim, Fig. 5, Vout1) and the first reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23); 
a second anterior comparator (Kim, Fig. 5, First comparison block 410 for a second column of pixels.) suitable for initializing an input terminal of a second pixel signal to the third voltage level (Kim, Fig. 4B, Paragraphs 0139 and 0148, The initialized node voltage of the input terminal of the pixel signal is the third voltage level) and generating a second anterior comparison signal (Kim, Fig. 5, Vout1) based on the second pixel signal (Kim, Fig. 5, Vpixel) and the ramp signal (Kim, Fig. 5, Vramp, Paragraph 0121); and 
a second posterior comparator (Kim, Fig. 5, second comparison block 420 for the second column of pixels.) suitable for generating the second posterior comparison signal  (Kim, Fig. 5, Vout2, Paragraph 0146) based on the second anterior comparison signal (Kim, Fig. 5, Vout1) and the second reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23).
However, Kim does not teach initializing an input terminal of the first anterior comparison signal to a first voltage level or adjusting a voltage level of a first reference signal to the first voltage level; nor initializing an input terminal of the second anterior comparison signal to a second voltage level different from the first voltage level or adjusting a voltage level of a second reference signal to the second voltage level
In reference to Shimamura et al. (hereafter referred as Shimamura), Shimamura teaches a first comparator (Shimamura, Fig. 5C, ADC circuits 34 of a first pixel column, Fig. 7A, Portion 100) suitable initializing an input terminal of a first pixel signal to a third voltage level (Shimamura, Fig. 3B, Times t1-t2, performing auto-zeroing initializes the input terminal of the pixel signal to a third voltage.); and adjusting a voltage level of a first reference signal to the first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0058); and
a second comparator Shimamura, Fig. 5, ADC circuits 34 of a second pixel column, Fig. 7A, Portion 102) suitable initializing an input terminal of a second pixel signal to a third voltage level (Shimamura, Fig. 3B, Times t1-t2, performing auto-zeroing initializes the input terminal of the pixel signal to a third voltage.); and adjusting a voltage level of a second reference signal to the second voltage level different from the first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0058).
These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058). Further, by offsetting inputs to the comparators of Kim, the first and second posterior comparators would be adjusted to different first and second voltage levels.

Regarding claim 3, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the first voltage level corresponds to a voltage level of the first reference signal adjusted during an initialization time (Shimamura, Fig. 6B, time t7, The first voltage level (one of signals 80, 82 or 84 (86 in figure 6B).), and 
the second voltage level corresponds to a voltage level of the second reference signal adjusted during the initialization time (Shimamura, Fig. 6B, Paragraphs 0056-0057, the second voltage level is the other of signals 80, 82 or 84 (86 in figure 6B).).

Regarding claim 6, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), further comprising: a first sampling circuit coupled to the first posterior comparator and suitable for sampling the first reference signal (Kim, Fig. 5, Capacitor C31 of the first posterior comparator, Paragraphs 0157 and 0159); and 
a second sampling circuit coupled to the second posterior comparator and suitable for sampling the second reference signal (Kim, Fig. 5, Capacitor C31 of the second posterior comparator, Paragraphs 0157 and 0159).

Regarding claim 7, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the first posterior comparator generates and adjusts the first reference signal through self-generation (Shimamura, Fig. 7A, Portion 100, Circuit 58’ is interpreted as part of the comparator (portion 100). Therefore, the first reference signal is considered to be generated and adjusted through self-generation.) based on a first control code signal (Shimamura, Fig. 6C, CTR2 (“assertion B”), Paragraph 0060).

Regarding claim 9, the combination of Kim and Shimamura teaches the image sensing device of claim 1 (see claim 1 analysis), wherein the second posterior comparator generates and adjusts the second reference signal through self-generation based on a second control code signal (Shimamura, Fig. 7A, Portion 102, Circuit 58’’ is interpreted as part of the comparator (portion 102). Therefore, the second reference signal is considered to be generated and adjusted through self-generation.) based on a first control code signal (Shimamura, Fig. 6C, CTR2 (“assertion B”), Paragraph 0060).

Regarding claim 11, Kim teaches an image sensing device (Kim, Fig. 6) comprising: 
a first anterior comparator (Kim, Fig. 5, First comparison block 410 for a first column of pixels.) configured to be initialized during an initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a first anterior comparison signal (Kim, Fig. 5, Vout1) based on a first pixel signal (Kim, Fig. 5, Vpixel) and a ramp signal (Kim, Fig. 5, Vramp (coarse ramp), Paragraph 0121 and 0139) during a row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a first posterior comparator (Kim, Fig. 5, second comparison block 420 for the first column of pixels.) suitable for initializing a first input terminal (Kim, Fig. 5, negative terminal of the first posterior comparator.) to a first voltage level and a first sub-input terminal (Kim, Fig. 5, positive terminal of the first posterior comparator.) to a default voltage level during the initialization time (Kim, Fig. 4B, Paragraphs 0139 and 0158-0159, The feedback switches SWR22 and SWR31 are initializing switches to set the first input terminal and sub-input terminal to initial voltages The initial voltages of the negative terminal and positive terminal are a first voltage and a default voltage, respectively.) and generating a first posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the first anterior comparison signal (Kim, Fig. 5, Vout1) input through the first input terminal and a first reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23) input through the first sub-input terminal during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a second anterior comparator (Kim, Fig. 5, First comparison block 410 for a second column of pixels.) configured to be initialized during the initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a second anterior comparison signal (Kim, Fig. 5, Vout1) based on a second pixel signal (Kim, Fig. 5, Vpixel) and the ramp signal (Kim, Fig. 5, Vramp, Paragraph 0121) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); and 
a second posterior comparator (Kim, Fig. 5, second comparison block 420 for the second column of pixels.) suitable for initializing a second input terminal (Kim, Fig. 5, negative terminal of the second posterior comparator.) to a second voltage level and a second sub-input terminal (Kim, Fig. 5, positive terminal of the second posterior comparator.) to the default voltage level during the initialization time (Kim, Paragraphs 0139 and 0158-0159, The feedback switches SWR22 and SWR31 are initializing switches to set the first input terminal and sub-input terminal to initial voltages. The initial voltages of the negative terminal and positive terminal are a second voltage and a default voltage, respectively.), and generating a second posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the second anterior comparison signal( Kim, Fig. 5, Vout1)  input through the second input terminal and a second reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23) input through the second sub-input terminal during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141).
However, Kim does not teach self-generating and adjusting the first reference signal based on a current generated in the first posterior comparator; the second voltage level different from the first voltage level, nor self-generating and adjusting the second reference signal based on a current generated in the second posterior comparator.
In reference to Shimamura, Shimamura teaches a first comparator (Shimamura, Fig. 5C, ADC circuits 34 of a first pixel column, Fig. 7A, Portion 100) suitable for initializing a first input terminal (Shimamura, Fig. 7A, terminal for LN[2k]) to a first voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0057, The first input terminal is initialized to a first voltage level (one of signals 80, 82 or 84 (86 in figure 6B).) and a first sub-input terminal (Shimamura, Fig. 7A, terminal for RAMPIN[2k]) to a default voltage level (Shimamura, Fig. 6B, Initial RAMPIN level) during the initialization time (Shimamura, Fig. 6B, Time before and including t7) generating a first posterior comparison signal (Shimamura, Fig. 7A, ADCOUT[2K], Paragraph 0038) based on the first pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K], Paragraph 0064) input through the first input terminal and a first reference signal (Shimamura, Fig. 5C, RAMP, Fig. 7A, RAMPIN[2K]) input through the first sub-input terminal during the row time (Shimamura, Fig. 6B, Time after t7), and self-generating and adjusting the first reference signal based on a current generated in the first comparator (Shimamura, Fig. 7A, Portion 100, Circuit 58’ is interpreted as part of the comparator (portion 100). Therefore, the first reference signal is self-generated and is also adjusted based on a current generated in the circuit 58’.); and 
a second comparator (Shimamura, Fig. 5, ADC circuits 34 of a second pixel column, Fig. 7A, Portion 102) suitable for initializing a second input terminal (Shimamura, Fig. 7A, terminal for LN[2k-1]) to a second voltage level (Shimamura, Fig. 6B, Paragraphs 0056-0057, The second input terminal is initialized to a second voltage level (the other of signals 80, 82 or 84 (86 in figure 6B).) different from the first voltage level and a second sub-input terminal (Shimamura, Fig. 7A, terminal for RAMPIN[2k-1]) to the default voltage(Shimamura, Fig. 6B, Initial RAMPIN level) level during the initialization time (Shimamura, Fig. 6B, Time before and including t7), generating a second posterior comparison signal based on the second pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K-1], Paragraph 0064) input through the second input terminal and a second reference signal input through the second sub-input terminal during the row time (Shimamura, Fig. 6B, Time after t7), and self-generating and adjusting the second reference signal based on a current generated in the second comparator (Shimamura, Fig. 7A, Portion 100, Circuit 58’ is interpreted as part of the comparator (portion 100). Therefore, the second reference signal is self-generated and is also adjusted based on a current generated in the circuit 58’.).
These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058). Further, combination provides for both the first posterior comparator and second posterior comparator to self-generating and adjusting their respective first and second reference signals.

Regarding claim 12, the combination of Kim and Shimamura teaches the image sensing device of claim 11 (see claim 11 analysis), further comprising: 
a first sampling circuit coupled to the first posterior comparator and suitable for sampling the first reference signal (Kim, Fig. 5, Capacitor C31 of the first posterior comparator, Paragraphs 0157 and 0159); and 
a second sampling circuit coupled to the second posterior comparator, and suitable for sampling the second reference signal (Kim, Fig. 5, Capacitor C31 of the second posterior comparator, Paragraphs 0157 and 0159).

Regarding claim 16, Kim teaches an image sensing device (Kim, Fig. 6) comprising: 
a first anterior comparator (Kim, Fig. 5, First comparison block 410 for a first column of pixels.) to be initialized during an initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a first anterior comparison signal (Kim, Fig. 5, Vout1) based on a first pixel signal (Kim, Fig. 5, Vpixel) and a ramp signal (Kim, Fig. 5, Vramp (coarse ramp), Paragraph 0121 and 0139) during a row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a first posterior comparator (Kim, Fig. 5, second comparison block 420 for the first column of pixels.) suitable for generating a first posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the first anterior comparison signal (Kim, Fig. 5, Vout1) and the first reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); 
a second anterior comparator (Kim, Fig. 5, First comparison block 410 for a second column of pixels.) to be initialized during the initialization time (Kim, Fig. 4B, Time when SWR21 and SWR22 are high, Paragraph 0139) and suitable for generating a second anterior comparison signal (Kim, Fig. 5, Vout1) based on a second pixel signal (Kim, Fig. 5, Vpixel) and the ramp signal (Kim, Fig. 5, Vramp, Paragraph 0121) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141); and 
a second posterior comparator (Kim, Fig. 5, second comparison block 420 for the second column of pixels.) suitable for generating a second posterior comparison signal (Kim, Fig. 5, Vout2, Paragraph 0146) based on the second anterior comparison signal (Kim, Fig. 5, Vout1)  and a second reference signal (Kim, Fig. 5, fine ramping voltage input to Vin23) during the row time (Kim, Fig. 4B, Time when SWR21 and SWR22 are low, Paragraph 0141).
However, Kim does not teach adjusting a voltage level of a first reference signal to a first voltage level during the initialization time; self-generating and adjusting the first reference signal based on a current generated in the first posterior comparator; adjusting a voltage level of a second reference signal to a second voltage level different to the first voltage level during the initialization time; nor self-generating and adjusting the second reference signal based on a current generated in the second posterior comparator.
In reference to Shimamura, Shimamura teaches a first comparator (Shimamura, Fig. 5C, ADC circuits 34 of a first pixel column, Fig. 7A, Portion 100) suitable for adjusting a voltage level of a first reference signal (Shimamura, Fig. 7A, RAMP applied to Portion 100) to a first voltage level (Shimamura, Fig. 6C, Paragraphs 0059-0060, the first reference signal is adjusted to a first voltage level (one of signals 86, 88 or 90 at t8).) during the initialization time (Shimamura, Fig. 6C, Time before and including t8), and generating a first posterior comparison signal (Shimamura, Fig. 7A, ADCOUT[2K], Paragraph 0038) based on the first pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K], Paragraph 0064) and the first reference signal (Shimamura, Fig. 5C, RAMP, Fig. 7A, RAMPIN[2K]) during the row time (Shimamura, Fig. 6B, Time after t8); and self-generating and adjusting the first reference signal based on a current generated in the first comparator (Shimamura, Fig. 7A, Portion 100, Circuit 58’ is interpreted as part of the comparator (portion 100). Therefore, the first reference signal is self-generated and is also adjusted based on a current generated in the circuit 58’.); and 
a second comparator (Shimamura, Fig. 5, ADC circuits 34 of a second pixel column, Fig. 7A, Portion 102) suitable for adjusting a voltage level of a second reference (Shimamura, Fig. 7A, RAMP applied to Portion 102) signal to a second voltage level (Shimamura, Fig. 6C, Paragraphs 0059-0060, the second reference signal is adjusted to a second voltage level (the other of signals 86, 88 or 90 at t8).) different to the first voltage level during the initialization time (Shimamura, Fig. 6C, Time before and including t8), generating a second posterior comparison signal based on the second pixel signal (Shimamura, Fig. 5C, LN signals, Paragraph 0034, Fig. 7A LN[2K-1], Paragraph 0064) and a second reference signal during the row time (Shimamura, Fig. 6B, Time after t8); self-generating and adjusting the second reference signal based on a current generated in the second comparator (Shimamura, Fig. 7A, Portion 100, Circuit 58’ is interpreted as part of the comparator (portion 100). Therefore, the second reference signal is self-generated and is also adjusted based on a current generated in the circuit 58’.).
These arts are analogous since they are both related to ADC circuits for image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Kim with the method of offsetting inputs to the comparators as seen in Shimamura to lessen and distribute power supply spikes across smaller power supply spikes (smaller current spikes, smaller voltage drops, Shimamura, Paragraph 0058). Further, combination provides for both the first posterior comparator and second posterior comparator to self-generating and adjusting their respective first and second reference signals.

Regarding claim 17, the combination of Kim and Shimamura teaches the image sensing device of claim 16 (see claim 16 analysis), further comprising: 
a first sampling circuit coupled to the first posterior comparator and suitable for sampling the first reference signal (Kim, Fig. 5, Capacitor C31 of the first posterior comparator, Paragraphs 0157 and 0159); and 
a second sampling circuit coupled to the second posterior comparator, and suitable for sampling the second reference signal (Kim, Fig. 5, Capacitor C31 of the second posterior comparator, Paragraphs 0157 and 0159).

Allowable Subject Matter
Claims 8, 10, 14-15 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 8, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 1, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal and suitable for generating a first current corresponding to a voltage level of the first reference signal; and a second current source coupled between the input circuit and the second voltage terminal and suitable for generating a first adjusting current for adjusting the voltage level of the first reference signal based on a first control code signal.”

With regard to claim 10, prior art of record neither anticipates nor renders obvious:
The image sensing device of claim 1, wherein the second posterior comparator includes: an input circuit suitable for receiving the second anterior comparison signal and the second reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a second current corresponding to a voltage level of the second reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a second adjusting current for adjusting the voltage level of the second reference signal based on a second control code signal.

With regard to claim 14, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 11, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a first current corresponding to a voltage level of the first reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a first adjusting current for adjusting the voltage level of the first reference signal based on a first control code signal.”

With regard to claim 15, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 11, wherein the second posterior comparator includes: an input circuit suitable for receiving the second anterior comparison signal and the second reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a second current corresponding to a voltage level of the second reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a second adjusting current for adjusting the voltage level of the second reference signal based on a second control code signal.”

With regard to claim 19, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 16, wherein the first posterior comparator includes: an input circuit suitable for receiving the first anterior comparison signal and the first reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a first current corresponding to a voltage level of the first reference signal; and a second current source coupled between the input circuit and the second voltage terminal, and suitable for generating a first adjusting current for adjusting the voltage level of the first reference signal based on a first control code signal.”

With regard to claim 20, prior art of record neither anticipates nor renders obvious:
“The image sensing device of claim 16, wherein the second posterior comparator includes: an input circuit suitable for receiving the second anterior comparison signal and the second reference signal; a loading circuit coupled between the input circuit and a first voltage terminal; a first current source coupled between the input circuit and a second voltage terminal, and suitable for generating a second current corresponding to a voltage level of the second reference signal; and a second current source coupled between the input circuit and the second voltage terminal and suitable for generating a second adjusting current for adjusting the voltage level of the second reference signal based on a second control code signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698       

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698